—Judgment, Supreme Court, New York County (Bernard Fried, J.), rendered July 6, 2000, convicting defendant, after a nonjury trial, of criminal possession of stolen property in the third degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility and identification (see, People v Bleakley, 69 NY2d 490). The officers who identified defendant as the driver of the stolen van had an ample opportunity to observe defendant in good lighting conditions and only lost sight of him for a few seconds. Concur — Wallach, J. P., Rubin, Buckley, Friedman and Marlow, JJ.